DETAILED ACTION
	Applicant’s response, dated 9/24/21, has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Jacofsky [US 2014/0188195].
As to claim 1, Jacofsky discloses a reactive gas application apparatus [310, figure 3] comprising: a plasma generating unit [320], a nozzle for discharging a reactive gas activated by plasma generated in the plasma generation unit [left side in figure 3], and a light source unit for emitting light toward a position ahead of a tip of the nozzle [530, figure 3], and a control unit for synchronizing plasma generation in the plasma generation unit and light emission in the light source unit [see paragraph 35, note that Jacofsky describes using the lights to show an operator the proper distance for application of the plasma, which would thus synchronize the emission and generation for ease of use, further the use of the lights for healing purposes would indicate that the light would not only be used before the emission of plasma but concurrently].
As to claim 3, Jacofsky discloses the reactive gas application apparatus according to claim 1, wherein the light source unit emits light having a focal point [D!, D2, D3, figure 6].
As to claim 4, Jacofsky discloses the reactive gas application apparatus of claim 1, wherein the light source unit comprises a light emitter and a condenser lens positioned in a light emission direction of the light emitter [see paragraph 41, figure 8].
As to claim 5, Jacofsky discloses the reactive gas application apparatus of claim 1, which has two or more light source units [630, figure 6].
As to claim 6, Jacofsky discloses wherein the two or more light source units emit respectively different colored lights, and the different colored lights overlap at a predetermined position [see paragraph 37].
As to claim 7, Jacofsky discloses the reactive gas application apparatus of claim 1, which is a medical therapeutic apparatus [see paragraph 6].

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. Applicant argues Jacofsky fails to or disclose the details of the control unit as claimed. Examiner contends that such a control unit is inherent within the unit when operated as described in paragraphs 45-47. In those paragraphs it is recited that such plasma generating units, when turned on, automatically initiate the lighting units as disclosed within the description of the invention. Such steps can be reasonably interpreted to synchronize the plasma generation unit and the light source units. Examiner further notes the language ‘configured to’ fails to provide any structural recitations which would distinguish the claimed invention from the prior art of record, as such configured to language allows for any control unit, which operates according to paragraphs 45-47, to anticipate the claim language so long as it is capable of performing the tasks recited. 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite details to the plasma generating unit, specifically with regards to the tubular dielectric and diodes, which are not taught by the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875